NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



ISMAEL ABDIRASHID ALI,                           )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D18-2297
                                                 )
STATE OF FLORIDA,                                )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed December 5, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Mark R.
Wolfe, Judge.

Julianne M. Holt, Public Defender,
Tampa, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal A. Faruqui,
Assistant Attorney General, Tampa,
for Respondent.



PER CURIAM.


               Denied.


KELLY, LUCAS, and SALARIO, JJ., Concur.